PER CURIAM.
The appellant was arraigned, entered a plea of not guilty, tried, convicted and sentenced while represented by court-appointed counsel. His motion for relief pursuant to Criminal Procedure Rule No. 1, F.S.A. ch. 924 Appendix, was denied without a hearing. The only allegations of fact in the motion are that the prisoner was brought before a committing magistrate for a preliminary examination of the charge against him at a time when he was insolvent and not represented by counsel. The motion did not allege any facts showing any prejudice resulting from his lack of counsel at the hearing before the magistrate, and it did not allege that anything which occurred at that hearing was used at any of the subsequent proceedings. The court correctly denied the motion without a hearing. The fact that the prisoner was not represented at the preliminary hearing is insufficient to render the judgment and sentence vulnerable to collateral attack by Criminal Procedure Rule No. 1. In Florida a preliminary hearing is not a critical stage of a criminal proceeding. Di Bona v. State, Fla.App.1960, 121 So.2d 192.
Affirmed.
SMITH, C. J., and ALLEN and ANDREWS, JJ., concur.